DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farahani et al. (hereinafter Farahani) (US20140109379).
Regarding claim 12, Farahani a fastener, comprising: a body (604) having a first surface; the body defining a cavity (606) extending into the body from an opening (634) in the first surface, a portion of the body defining the cavity configured to receive and engage with a fixing member (320): a protrusion (608) extending from the body and having an engagement surface; (610) and the body defining a channel (aforementioned Figure 6C) at an interface between the protrusion and the body.

Regarding claim 13, Farahani discloses the fastener of claim 12, wherein the portion of the body defining the cavity includes an engagement feature (Paragraph 0030: Screws 320 can pass through respective openings in bottom case 104 and threadably engage with threaded openings in top case 106.  In some embodiments, screws 320 are configured to be removably fastened to bottom case 104 and top case 106).

Regarding claim 14, Farahani discloses the fastener of claim 12, wherein the protrusion extends substantially entirely around the body.

Regarding claim 15, as best understood, Farahani discloses the fastener of claim 12, wherein the protrusion extends partially around the body.

Regarding claim 16, Farahani discloses the fastener of claim 12, wherein: the body is substantially cylindrical; and the engagement surface is substantially parallel with the first surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farahani et al. (hereinafter Farahani) (US20140109379) in view of Wu et al. (hereinafter Wu) (US20180232012).
Regarding claim 1, Farahani discloses an electronic device (100), comprising: an article (614 – Paragraph 0035 – enclosure 614 can be, for example, top case 306 of FIG. 3C.), the ceramic article defining a cavity (606) extending into the article from the first surface, the article including an undercut region defined by a retaining surface (626)(632), the ceramic article including a second surface (Figure 6B) defining an opening (624) extending tangentially into and bisecting the cavity; a fastener (602) disposed in the undercut region, the fastener including a body (604) defining a securing cavity (606) extending into the body, and a protrusion (608) having an engagement surface (610) extending from the body, the engagement surface engaged with the retaining surface; a component (104) defining an aperture (Paragraph 0030 - Screws 320 can pass through respective openings in bottom case) the aperture being aligned with the securing cavity (Paragraph 0030 - threadably engage with threaded openings in top case 106); and a fixing member (320) passing through the aperture and mechanically engaged with the securing cavity.
	Farahani does not expressly disclose a ceramic article.
	Wu discloses a ceramic article (102).
	It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the ceramic of Wu into the article of Farahani. 
One of ordinary skill of the art would be motivated to do this as the incorporation may have an improved resistance to breakage and ay have a desirable tactile characteristic.

Regarding claim 2, Farahani in view of Wu discloses the electronic device of claim 1, wherein the ceramic article comprises zirconia or alumina. (Paragraph 0010 - "Ceramic" refers to inorganic compounds. Ceramics can be compounds having metallic and nonmetallic elements for which the interatomic bonds are ionic, or are predominantly ionic but can have some covalent character.  Ceramics can be generally crystalline or partially crystalline.  Examples of ceramics that may be utilized for examples of the present disclosure include, but are not limited to, alumina, zirconia, titanium carbide, silicon carbide, boron nitride, and porcelain.  Examples of the present disclosure provide that different ceramics may be utilized for various applications.)

Regarding claim 3, Farahani in view of Wu discloses the electronic device of claim 1.
Farahani in view of Wu does not expressly disclose wherein the fastener comprises a metal.
	It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate metal into the fastener of Farahani since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	One of ordinary skill of the art would be motivated to do this to increase retention between surfaces.


Regarding claim 4, Farahani in view of Wu discloses the electronic device of claim 1, wherein a portion of the body defining the securing cavity includes an engagement feature (Paragraph 0035 – threaded).

Regarding claim 5, Farahani in view of Wu discloses the electronic device of claim 4, wherein the fixing member includes an engagement feature corresponding to the engagement feature of the fastener (Paragraph 0035 - Threaded opening 606 is configured to accept a screw).

Regarding claim 6, Farahani in view of Wu discloses the electronic device of claim 1, wherein the fastener has a cross- sectional area that substantially corresponds to a shape of the opening (Figure 6C).


    PNG
    media_image1.png
    261
    343
    media_image1.png
    Greyscale


Regarding claim 7, Farahani in view of Wu discloses the electronic device of claim 1, wherein the protrusion extends substantially entirely around the body. (Figure 6A)


    PNG
    media_image2.png
    258
    297
    media_image2.png
    Greyscale


Regarding claim 8, Farahani in view of Wu discloses the electronic device of claim 1, wherein the fastener includes a circumferential channel in the body adjacent to the protrusion (Figure 6C – base of body 604).


    PNG
    media_image3.png
    261
    343
    media_image3.png
    Greyscale

Regarding claim 10, Farahani in view of Wu discloses the electronic device of claim 1, wherein: the surface of the protrusion is in substantially flat contact with the retaining surface defining the undercut region; and the retaining surface is oriented parallel to the first surface (aforementioned Figure 6C).

Regarding claim 11, Farahani in view of Wu discloses the electronic device of claim 1, wherein the securing cavity extends entirely through the fastener and the fixing member extends through the fastener and into the ceramic article (Paragraph 0030: Screws 320 can pass through respective openings in bottom case 104 and threadably engage with threaded openings in top case 106.  In some embodiments, screws 320 are configured to be removably fastened to bottom case 104 and top case 106).
Regarding claim 17, Farahani discloses an assembly, comprising: an article (614) defining a cavity (606), the brittle article including an undercut surface (626)(632) defining an undercut region (Floor of 624 – Figure 6B) of the cavity; a fastener (602) disposed in the undercut region and including an engagement feature (Paragraph 0035 - threaded) and a retaining surface (610), the retaining surface opposing and engaged with the undercut surface; a component (104) defining an aperture (Paragraph 0030 - screws 320 can pass through respective openings in bottom case); and a fixing member (320) passing through the aperture and mechanically engaged with the engagement feature.
Farahani does not expressly disclose a brittle article.
	Wu discloses a ceramic article (102).
	It would have been obvious to one of ordinary skill of the art, before the effective filing date, to incorporate the ceramic of Wu into the article of Farahani. 
One of ordinary skill of the art would be motivated to do this as the incorporation may have an improved resistance to breakage and ay have a desirable tactile characteristic.
Regarding claim 18, Farahani in view of Wu discloses the assembly of claim 17, wherein the component is an internal component (the fasteners connected on an internal surface of (104) of an electronic device.

Regarding claim 19, Farahani in view of Wu discloses the assembly of claim 17, wherein the brittle article includes a ceramic material (100).

Regarding claim 20, Farahani in view of Wu discloses the assembly of claim 17, wherein the retaining surface is in substantially flat contact with the undercut surface (aforementioned Figure 6C).

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



12 March 2021